Title: To John Adams from Oliver Wolcott, Jr., 29 June 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department June 29th 1799—

By an Act of Congress passed on the 25th. of February 1799. entitled “An Act respecting Quarantine & Health Laws” it is directed “That there shall be purchased or erected, under the orders of the President of the United States, suitable Warehouses, with Wharves, & enclosures, where Goods & merchandize may be unladen & deposited from every Vessel which shall be subject to Quarantine or other restraint, pursuant to the Health Laws of any State, as the safety of the public revenue and the observance of such Health Laws may require.”
The security of the Revenue requires that certain buildings should be erected near New York & Philadelphia and I have taken measures for collecting impartial and judicious opinions from the Officers of the Customs, and of Health, also of Merchants & Insurers on the subject; the results of which are enclosed.—
The difference in the first expence between erections of wood or of brick or stone is not very considerable and as property of great value will be deposited at these establishments, I am of opinion that the erections ought to be of permanent materials.—
I respectfully submit the proposals now transmitted and request permission for carrying them into execution.—
I have the honour to be / with the greatest respect / Sir, / your mo. obedt. servt.

Oliv: Wolcott